Citation Nr: 1130880	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-29 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hepatitis C.

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a rectum injury.  

6.  Entitlement to service connection for sciatica, left lower extremity.  

7.  Entitlement to service connection for sciatica, right lower extremity.  

8.  Entitlement to service connection for a liver disorder.  

9.  Entitlement to service connection for pulmonary fibrosis.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Charles E. Stalnaker, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to October 1964. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York, which denied service connection for a low back disorder, a rectum disorder, and hepatitis C.  

In March 2009, the Board issued a decision that denied the Veteran's claims of service connection for a low back disorder, a rectum disorder, and hepatitis C.  The Veteran appealed the Board's March 2009 decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in September 2010 approving a joint motion for partial remand (joint motion) of the Veteran and the VA Office of General Counsel.  In the joint motion, the Veteran expressly abandoned his appeal on the issue of service connection for a rectum disorder.  The issues of service connection for a low back disorder and hepatitis C are presently before the Board for action consistent with the instructions contained in the joint motion. 

Also on appeal is an August 2010 RO rating decision, which denied service connection for (1) sciatica, left lower extremity; (2) sciatica, right lower extremity; (3) a liver disorder; (4) pulmonary fibrosis; (5) an acquired psychiatric disorder, to include anxiety and depression; and denied the issues of (6) whether new and material evidence has been received to reopen the previously denied claim of service connection for a rectum injury; and (7) entitlement to a TDIU.  The RO also adjudicated the issues of whether new and material evidence has been received to reopen the previously denied claims of service connection for (8) hepatitis C and (9) a low back disorder.  

At the time the RO issued the August 2010 rating decision, the original claims of service connection for hepatitis C and a low back disorder were pending on appeal at the Court.  Generally, an issue may not be considered once the same issue is on appeal before the Court.  See Pellerin v. Brown, 5 Vet. App. 360, 361 (1993).  A petition to reopen, however, constitutes a new claim involving an issue that is distinct from the underlying claim of service connection.  See id.  Thus, both claims are presently in appellate status before the Board and are, accordingly, listed separately on the title page.    

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter.  

With regard to the original claims of service connection for hepatitis C and a low back disorder, the Court's September 2010 order remanded the claims to the Board for action in compliance with the instructions in the joint motion.  According to the joint motion, further remand was necessary for three reasons.  First, the parties agreed that the Board did not evaluate the Veteran's statements that he had experienced continuous back symptomatology since service, or provide an adequate statement of reasons or bases explaining why those statements did not support his claim.  Second, in adjudicating the Veteran's claim of entitlement to service connection for hepatitis C, the parties agreed that the Board did not support, with an adequate statement of reasons or bases, its decision to discount the probative value to be afforded a medical opinion favorable to the claim.  Finally, the parties agreed that the Board mischaracterized the contents of a Veterans Benefits Administration (VBA) Fast Letter, VA Fast Letter 04-13 (Jun. 29, 2004).  For these reasons, the parties, in the joint motion, agreed that the Board's March 2009 decision must be vacated and remanded.

Upon review, the Board finds that further development is necessary on both claims.  Most importantly, the claims file indicates that there are missing service treatment records.  More specifically, the Veteran underwent a VA examination in June 2005.  The VA examiner cited the results of the Veteran's October 1964 active duty discharge examination, which, according the examiner, included a medical history questionnaire showing that the Veteran had checked off a box endorsing that he had "worn a brace or back support."  Presently, a copy of this discharge questionnaire is not associated with the claims file.  Accordingly, further attempts must be made to secure the Veteran's entire complete service treatment records through official channels.  

Likewise, the June 2005 VA examiner noted the Veteran's assertion that he had been disciplined by Captain's Mast during active duty.  Presently, the record does not indicate the reason for the Captain's Mast, and the Veteran's official military personnel file, to include all records relating to any disciplinary action, is outstanding.  As these records are potentially pertinent to the appeal, they should be obtained.  

Furthermore, with particular regard to the claimed low back disorder, the record indicates that there was an intervening injury(ies) following the Veteran's discharge from active duty.  In particular, the Veteran informed a June 2005 VA examiner that he had been involved in a motor vehicle accident (MVA) approximately 10 years prior.  The Veteran also informed the June 2005 VA examiner that he was a bus driver with no history of on-the-job injuries.  Yet, the claims file includes an October 2003 orthopedic evaluation, which appears to have been undertaken as part of a Workers' Compensation claim.  The October 2003 evaluation notes that the Veteran "has been bothered for a long period of time [by low back pain], but it had gotten especially bad related to driving a bus at work on January 3, 2001."  No further records relating to the Workers' Compensation claim are presently associated with the claims file, but, as they are potentially pertinent to the claim, as many attempts as necessary should be made to obtain them.  

Remand is also necessary in light of a June 2011 statement from the Veteran's attorney indicating that he had reason to believe that some prior evidence may have been mistakenly submitted to the Buffalo RO.  He did not identify the nature of this evidence, but he indicated that this outstanding evidence was pertinent to the claims remanded by the Court.  

Finally, the Board finds that the record presently lacks sufficient competent evidence upon which a decision can be reached in light of the missing evidence of record discussed above.  Thus, new VA examinations are required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing particular questions appropriate for the Board to direct to a VA examiner); Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (holding that the Board may seek further evidentiary development even if the favorable evidence of record, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision).

With regard to the issues of (1) whether new and material evidence has been received to reopen the previously denied claim of service connection for hepatitis C; (2) whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder; (3) whether new and material evidence has been received to reopen the previously denied claim of service connection for a rectum injury; and the original claims of service connection for (4) sciatica, left lower extremity; (5) sciatica, right lower extremity; (6) a liver disorder; (7) pulmonary fibrosis; (8) an acquired psychiatric disorder, to include anxiety and depression; and (9) entitlement to a TDIU, the RO adjudicated the issues, as noted, in an August 2010 rating decision.  The Veteran's attorney filed a notice of disagreement (NOD) in March 2011 disagreeing with the August 2010 rating decision.  

The RO has not had the opportunity to issue a statement of the case (SOC) on these issues.  Under these circumstances, the Board has no discretion and is obligated to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the matter is REMANDED for the following action:

1. The RO must take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the following issues: (1) whether new and material evidence has been received to reopen the previously denied claim of service connection for hepatitis C; (2) whether new and material evidence has been received to reopen the previously denied claim of service connection for a low back disorder; (3) whether new and material evidence has been received to reopen the previously denied claim of service connection for a rectum injury; and the original claims of service connection for (4) sciatica, left lower extremity; (5) sciatica, right lower extremity; (6) a liver disorder; (7) pulmonary fibrosis; (8) an acquired psychiatric disorder, to include anxiety and depression; and (9) entitlement to a TDIU.  

The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction and the reasons for each such determination on each issue.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on any of the remanded issues, the RO should undertake any indicated development and adjudicate the claim(s) in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.  

2.  Concerning the original claims of service connection for hepatitis C and a low back disorder, the AMC/RO should complete any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, such as any evidence received from the Buffalo, New York, RO.  

Then, the RO should send the Veteran a letter requesting that he provide a proper Authorization and Consent to Release Information (VA Form 21-4142) for any and all Worker's Compensation records from the appropriate state or local agency.   

3.  Then, the AMC/RO must contact the identified Workers' Compensation office and request copies of the Veteran's records regarding Workers' Compensation benefits, including any Workers' Compensation administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

The AMC/RO must also contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of all outstanding service treatment records and the Veteran's complete official military personnel file, to particularly include all records relating to any disciplinary proceedings.

If, after making as many requests as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AMC/RO should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo a VA examination with an appropriate specialist to determine the nature and likely etiology of the claimed hepatitis C.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has hepatitis C that is etiologically related to any event or circumstance of his active duty service, to include immunizations by a jet injector.

In making this determination, the examiner is asked to discuss all favorable medical opinions, including January 2010 and March 2011 statements from private physicians indicating that articles and medical treatises supported a favorable opinion relating the Veteran's hepatitis infection to air gun injections.  The examiner is also requested to discuss the Veteran's own assertions.

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific reference any medical articles/treatises, the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed low back disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a low back disorder that had is causally related to any event or circumstance of his active duty service, to include a fall from a horse in November 1963.  The examiner is asked to discuss (a) whether there is any medical reason to accept or reject the proposition that had the Veteran had a low back injury in service it could have lead to his current condition; (b) what types of symptoms would have been caused by the claimed injury (involving a fall from a horse); and (c) what is the significance, if any, of a post-service motor vehicle accident in approximately June 1995, and work-related complaints shown by a Workers' Compensation claim in 2003?

In making these determinations, the examiner is asked to discuss all favorable medical opinions of record, including November 2003 and May 2009 statements from private physicians relating a current low back disorder to the Veteran's active service .  The examiner is requested to discuss all lay statements of record regarding the onset and continuity of the Veteran's symptomatology since service, including statements from the Veteran, his ex-wife, present spouse, brother-in-law, and friend.

The examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims of service connection for hepatitis C and a low back disorder, in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




